Case: 20-30154     Document: 00516321477          Page: 1    Date Filed: 05/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     May 17, 2022
                                   No. 20-30154
                                                                    Lyle W. Cayce
                                                                         Clerk
   Delmon Marzett,

                                                            Plaintiff—Appellant,

                                       versus

   Libby Tigner; Captain Davis,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                             USDC No. 1:18-cv-110


   Before Jones, Southwick, and Oldham, Circuit Judges.
   Per Curiam:*
          The question presented is whether the district court correctly granted
   Warden Libby Tigner’s motion for summary judgment on Delmon Marzett’s
   deliberate-indifference claim. We find no reversible error and affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30154     Document: 00516321477           Page: 2   Date Filed: 05/17/2022




                                    No. 20-30154


                                           I.
          Delmon Marzett sued Warden Libby Tigner, Captain Davis, and
   Major Poole under 42 U.S.C. § 1983, alleging various constitutional
   violations while he was a pretrial detainee at River Correctional Center.
   Marzett later sought and obtained dismissal of all claims against Poole, and
   the district court ultimately dismissed without prejudice all claims against
   Davis for lack of service. Marzett does not contest the district court’s
   dismissal of these claims, so only Tigner is relevant on appeal.
          Among other things, Marzett alleged that Tigner failed to adequately
   respond to various grievances that he was denied proper food for his diabetic
   condition and that he was transported in a way that caused him pain and left
   him without food and bathroom breaks.
          Tigner moved for summary judgment, and Marzett opposed on the
   merits and on the ground that he needed additional discovery. The
   magistrate judge recommended granting the motion and denied Marzett’s
   request for additional discovery. The magistrate judge concluded that
   Marzett failed to identify any personal involvement by Tigner and that he had
   not alleged or shown she implemented any unconstitutional policies that
   deprived him of his constitutional rights. The magistrate judge also denied
   Marzett’s discovery requests because he already had some of the records he
   requested and because he could not serve interrogatories or requests for
   admissions on non-parties. The district court agreed, incorporated the
   magistrate judge’s reasons, and entered final judgment, which dismissed the
   claims against Tigner with prejudice.
          Marzett timely appealed. We have jurisdiction under 28 U.S.C.
   § 1291. We review the grant of summary judgment de novo and discovery
   issues for an abuse of discretion. See Morrow v. Meachum, 917 F.3d 870, 874




                                           2
Case: 20-30154         Document: 00516321477               Page: 3       Date Filed: 05/17/2022




                                           No. 20-30154


   (5th Cir. 2019); Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 817 (5th
   Cir. 2004). 1
                                                 II.
           We first address whether the district court properly granted summary
   judgment because there was no genuine issue of material fact. We then
   address whether the district court abused its discretion by not granting
   further discovery before granting summary judgment.
                                                A.
                                                 1.
           “Section 1983 does not create supervisory or respondeat superior
   liability. Rather, a plaintiff must show either that the supervisor personally
   was involved in the constitutional violation or that there is a sufficient causal
   connection between the supervisor’s conduct and the constitutional
   violation.” Brown v. Taylor, 911 F.3d 235, 245 (5th Cir. 2018) (quotation
   omitted); cf. Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Marzett makes only
   one allegation against Tigner that meets this personal-involvement
   standard—namely, that Tigner failed to adequately respond to Marzett’s


           1
              Marzett made no meaningful objections to the magistrate judge’s report and
   recommendations. Because the report and recommendations provided Marzett with the
   requisite warnings, he forfeited all his challenges on appeal. See Douglass v. United Servs.
   Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en banc), superseded by statute on other
   grounds, 28 U.S.C. § 636(b)(1) (holding that when a party fails to object to a magistrate
   judge’s report and recommendation, our review of the district court’s resulting decision is
   for plain error so long as the party “has been served with notice that [this consequence]
   will result from a failure to object”); Alexander v. Verizon Wireless Servs., LLC, 875 F.3d
   243, 248 (5th Cir. 2017) (“When a party who is warned of the requirement to file timely
   objections to a magistrate judge’s report and recommendation fails to file any such
   objections, and the magistrate judge’s factual findings and legal conclusions are accepted
   by the district court, our review is for plain error.”). Ultimately, it does not matter because
   regardless of forfeiture, Marzett loses under any standard of review.




                                                 3
Case: 20-30154        Document: 00516321477             Page: 4      Date Filed: 05/17/2022




                                         No. 20-30154


   grievances. We therefore conclude that the district court did not err in
   granting summary judgment on any claim based on those immaterial
   allegations.
           It is true that in his opposition to summary judgment, Marzett
   provided some allegations of Tigner’s personal involvement beyond failing
   to respond to grievances, but the claims based on such allegations were not
   properly preserved. “It is well settled in our circuit that a claim which is not
   raised in the complaint but, rather, is raised only in response to a motion for
   summary judgment is not properly before the court.” Jackson v. Gautreaux,
   3 F.4th 182, 188 (5th Cir. 2021) (quotation omitted); see also Pittman v. U.S.
   Bank NA, 840 F. App’x 788, 789–90 (5th Cir. 2021) (per curiam) (“Our
   precedent precludes a plaintiff from advancing a new claim or reframing a
   previously presented one in response to a motion for summary judgment.”).
   Thus, the district court did not err in not considering those allegations when
   granting summary judgment. 2
                                              2.
           Next, the district court did not err in concluding that there was no
   triable issue of fact that Tigner was deliberately indifferent by failing to
   respond to Marzett’s grievances.
           To establish a constitutional violation based on deliberate
   indifference, “a plaintiff must show that the defendant: (1) was aware of facts


           2
             Marzett tried to add some of the allegations in an amended complaint filed after
   briefing on summary judgment was completed and after the magistrate judge issued its
   report and recommendations. But the magistrate judge granted Marzett’s motion to amend
   his complaint only to the extent that Marzett sought “to state the specific amount of
   monetary relief sought[] and the capacity in which Defendants are sued.” Marzett provides
   no persuasive argument that he should have been permitted to amend his complaint to add
   the new allegations. We thus will not consider the improperly added portions of the
   amended complaint.




                                               4
Case: 20-30154      Document: 00516321477          Page: 5   Date Filed: 05/17/2022




                                    No. 20-30154


   from which the inference could be drawn that a substantial risk of serious
   harm exists; (2) subjectively drew the inference that the risk existed; and
   (3) disregarded the risk.” Cleveland v. Bell, 938 F.3d 672, 676 (5th Cir. 2019)
   (quotation omitted). “Deliberate indifference is an extremely high standard
   to meet.” Cadena v. El Paso Cnty., 946 F.3d 717, 728 (5th Cir. 2020).
          No reasonable juror could determine that Tigner “shirked [her]
   duties.” Jason v. Tanner, 938 F.3d 191, 196 (5th Cir. 2019). Tigner provided
   evidence that she responded to grievances when she was aware of them.
   Tigner’s discovery responses also indicate that other officials were
   responsible for the initial investigation and consideration of grievances.
   Marzett neither points to any contrary evidence in the record nor contests
   these responses. This reinforces that Tigner did not ignore Marzett’s
   grievances.
          Marzett instead asserts that Tigner never responded to some of his
   grievances. But for this assertion, he only points to allegations in his self-
   serving affidavit. And this is insufficient because many of the allegations in
   his affidavit either do not “comport with the standard requirements of
   Federal Rule of Civil Procedure 56” or are “vague or conclusory.” Guzman
   v. Allstate Assurance Co., 18 F.4th 157, 161 (5th Cir. 2021) (quotation
   omitted).
                                         B.
          Finally, the district court did not abuse its discretion in denying
   Marzett’s request for additional discovery. Marzett does not challenge the
   magistrate judge’s reasoning for denying additional discovery. Specifically,
   he does not contest the magistrate judge’s determination that Marzett
   already had the documents he sought and that he improperly sought
   discovery from non-parties. Marzett thus forfeited those arguments. See
   United States v. Trujillo, 502 F.3d 353, 360 n.30 (5th Cir. 2007) (“An




                                          5
Case: 20-30154     Document: 00516321477               Page: 6   Date Filed: 05/17/2022




                                        No. 20-30154


   appellant abandons all issues not raised and argued in its initial brief on
   appeal.” (quotation omitted)).
          Instead, Marzett mainly argues that Tigner’s answers to
   interrogatories were not what he thought they should be. And if he got the
   correct answers, there would be a triable issue of fact preventing summary
   judgment. But Marzett does not explain what type of discovery that is
   (1) permissible under the Federal Rules of Civil Procedure and that (2) he has
   not already gotten could get him the “facts essential to justify [his]
   opposition” he says he “cannot present.” Fed. R. Civ. P. 56(d). We
   therefore cannot say the district court was “clearly unreasonable.” Wiwa,
   392 F.3d at 817 (quotation omitted).
                                    *        *         *
          We have considered Marzett’s other arguments and find them
   unpersuasive. For the foregoing reasons, we see no reversible error in the
   district court’s judgment.
          AFFIRMED.




                                             6